NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        SEP 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    15-10404

                Plaintiff-Appellee,             D.C. No.
                                                2:12-cr-00144-TLN-1
 v.

TERRYLYN MCCAIN,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                    Troy L. Nunley, District Judge, Presiding

                          Submitted September 13, 2017**
                             San Francisco, California

Before: SCHROEDER and TALLMAN, Circuit Judges, and WHALEY,***
District Judge.

      Terrylyn McCain appeals her jury conviction and sentence for four counts of

mail fraud, four counts of making false claims against the United States, and three


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Robert H. Whaley, United States District Judge for the
Eastern District of Washington, sitting by designation.
counts of money laundering designed to conceal the proceeds of her mail fraud,

under 18 U.S.C. §§ 1341, 287, and 1956(a)(1)(B)(i), respectively. McCain was

sentenced to 70 months in prison on the fraud and money laundering convictions,

and 60 months in prison on the false claims convictions, to be served concurrently

for a total prison term of 70 months. On appeal, McCain alleges that the district

court erred by failing to give a good-faith jury instruction and by imposing an

unreasonable sentence based on impermissible factors. We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.

      1. The district court did not err in declining to give a good-faith jury

instruction. See United States v. Doe, 705 F.3d 1134, 1143–44 (9th Cir. 2013);

United States v. Stinson, 647 F.3d 1196, 1215 (9th Cir. 2011). McCain represented

herself at trial and produced no evidence to support the requested good-faith

instruction. She gave no opening or closing statement, failed to cross-examine any

witnesses, and put on no defense case. See United States v. Burt, 410 F.3d 1100,

1103 (9th Cir. 2005). And while McCain’s standby counsel submitted a proposed

good-faith jury instruction, McCain repeatedly disavowed standby counsel’s

actions, and neither she nor standby counsel objected to the district court’s

decision. The district court correctly instructed the jury as to specific intent, and

nothing more was required on this record. See United States v. Shipsey, 363 F.3d

962, 967 (9th Cir. 2004).


                                           2
      2. The district court did not abuse its discretion in imposing a 70-month

prison sentence. See United States v. Carty, 520 F.3d 984, 993 (9th Cir. 2008).

The court properly focused on the nature of McCain’s offense, as well as her past

resistance to federal, state, and local laws. See 18 U.S.C. §§ 3553(a)(1), 3661;

United States v. Christensen, 732 F.3d 1094, 1102 (9th Cir. 2013). The court also

considered the 70-month, within-guideline-range sentence to be necessary to

promote respect for the law. See 18 U.S.C. § 3553(a)(2)(A). The district court’s

sentence was procedurally sound and substantively reasonable, and we will not

disturb it on appeal.

      AFFIRMED.




                                         3